         Case 4:20-cv-08419-KAW Document 52 Filed 09/10/21 Page 1 of 6




 1       HOLLAND & KNIGHT LLP                                       SHOOK HARDY & BACON
         Bruce J. Zabarauskas (SBN: 248601)                         Diana A. Chang (SBN: 319714)
 2       bruce.zabarauskas@hklaw.com                                dchang@shb.com
         Jonathan B. Shoebotham (Pro Hac Vice)                      Shook Hardy & Bacon
 3
         jonathan.shoebotham@hklaw.com                              5 Park Plaza, Suite 1600
 4       Thompson & Knight LLP                                      Irvine, CA 92614
         811 Main St., Suite 2500                                   Telephone: (949) 475-1500
 5       Houston, Texas 77002                                       Facsimile: (949) 475-0016
         Telephone: (713) 653-8668
 6       Facsimile: (832) 397-8270                                  Attorneys for Specially Appearing
                                                                    Defendant Monsanto Company (Sued
 7
         Attorneys for Specially Appearing Defendant                Herein as Doe 1) 1
 8       Monsanto Company (Sued Herein as Doe 1)

 9                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
10                                       OAKLAND DIVISION
11
         LARRY SNYDER, and on behalf of all                     )
12       unnamed Plaintiffs similarly situated,                 )
                                                                )    Case No. 4:20-cv-08419-KAW
13              Plaintiff,                                      )
                                                                )    STIPULATION AND ORDER
14       v.                                                     )    FURTHER MODIFYING
15                                                              )    DEADLINES AND
                                                                )    CONTINUING INITIAL CASE
16       DOES 1 THROUGH 50, Inclusive,                          )    MANAGEMENT CONFERENCE
         identified as MONSANTO COMPANY,                        )    (AS MODIFIED)
17       PBI-GORDON CORPORATION, and THE                        )
         DOW CHEMICAL COMPANY,                                  )
18                                                              )
                Defendants.
19
               Pursuant to Civil Local Rule 7-11, Plaintiff LARRY SNYDER (“Plaintiff”), and
20
     Specially       Appearing         Defendants         MONSANTO              COMPANY,             PBI-GORDON
21
     CORPORATION, and THE DOW CHEMICAL COMPANY (“Defendants”), as and for their
22
     Stipulation to Modify Deadlines and Continue Initial Case Management Conference,
23
     respectfully state the following:
24

25

26   1
      Pursuant to Civil Local Rule 3-4, a complete list of parties represented is contained on the signature pages of this
27   Stipulation.
                                                             -1-
28   STIPULATION AND ORDER MODIFYING DEADLINES AND CONTINUING INITIAL CASE
     MANAGEMENT CONFERENCE (AS MODIFIED)              Case No. 4:20-cv-08419-KAW
      Case 4:20-cv-08419-KAW Document 52 Filed 09/10/21 Page 2 of 6




 1          1.        On November 30, 2020, the Defendants removed this action from the Superior

 2   Court of the State of California for the County of Alameda. [Dkt. No. 1].

 3          2.        On January 19, 2021, Plaintiff filed his First Amended Complaint (“FAC”).

 4   [Dkt. No. 19.]

 5          3.        On February 18, 2021, each of the Defendants filed Motions to Dismiss.

 6   Defendant Monsanto Company filed its Motion to Dismiss Pursuant to Federal Rules of Civil

 7   Procedure 8(a), 9(b), 12(b)(2), and 12(b)(6), and Alternatively Motion to Strike [Dkt. No. 28].

 8   Defendant PBI-Gordon Corporation filed its Motion to Dismiss Pursuant to Federal Rules of

 9   Civil Procedure 8(a), 9(b), 12(b)(2) and 12(b)(6) and Alternatively, Motion to Strike [Dkt. No.

10   30]. Defendant The Dow Chemical Company filed its Motion to Dismiss Plaintiff’s First

11   Amended Complaint Pursuant to F.R.C.P. Rules 8, 9, 12(B)(2) & (6), 12(f), 12(c)(1)(A) &

12   23(d0(1)(D) [Dkt. No. 31].

13          4.        On February 18, 2021, the parties received Notice that the Initial Case

14   Management Conference was rescheduled to July 27, 2021, with the Case Management

15   Statement due by July 20, 2021. [Dkt. 29].

16          5.        On June 11, 2021, the parties received Notice vacating the hearings set for June

17   17, 2021, on said Motions to Dismiss. The parties were further notified that said Motions to

18   Dismiss will be decided on the papers. [Dkt. No. 45].

19          6.        On July 13, 2021, defendant Monsanto Company filed an Uncontested

20   Administrative Motion To Modify Deadlines and Continue Case Management Conference

21   [Dkt. No. 46] (the “Initial Administrative Motion”), and a Stipulation and Order Modifying

22   Deadlines And Continuing Initial Case Management Conference [Dkt. No. 47], requesting that

23   the Court extend the deadlines for exchanging Initial Disclosures, the filing of a Case

24   Management Statement and the date of the Initial Case Management Conference until at least

25   thirty (30) days after the Court has ruled on the Motions to Dismiss.

26

27
                                                     -2-
28   STIPULATION AND ORDER FURTHER MODIFYING DEADLINES AND CONTINUING INITIAL
     CASE MANAGEMENT CONFERENCE (AS MODIFIED)           Case No. 4:20-cv-08419-KAW
      Case 4:20-cv-08419-KAW Document 52 Filed 09/10/21 Page 3 of 6




 1          7.      On July 15, 2021, the Court enter an order granting the Initial Administrative

 2   Motion, which extended the deadline to file a Joint Case Management Statement to September

 3   21, 2021, and continued the Initial Case Management Conference to September 28, 2021. [Dkt.

 4   No. 48].

 5          8.      The Motions to Dismiss remain sub judice before the Court.

 6          9.      In light of the pending Motions to Dismiss, the parties hereby stipulate, subject

 7   to Court approval of this stipulation, to a further continuation of the deadlines for the exchange

 8   of Initial Disclosures and the Case Management Statement until thirty (30) days after the Court

 9   rules on Defendants’ pending Motions to Dismiss. The parties further jointly request that the

10   Initial Case Management Conference be continued to a time at least 30 days after the Court

11   rules on the pending Motions to Dismiss.

12          10.     Continuing the deadline to file a Case Management Statement and the Initial

13   Case Management Conference until at least 30 days after the Court has ruled on the pending

14   Motions to Dismiss would permit the parties sufficient time to exchange Initial Disclosures and

15   to prepare the Case Management Statement in advance of the Initial Case Management

16   Conference. This requested continuance would serve the interest of judicial economy, conserve
17   the Court’s and the parties’ resources, and allow for a more efficient and productive discussion
18   with the Court during the Initial Case Management Conference given the procedural posture of
19   this case. Specifically, considerable resources and litigation costs incurred in preparing the
20   Case Management Statement and in preparing for the Case Management Conference and
21   related deadlines will be avoided if the Court grants the pending Motions to Dismiss.
22          11.     All parties to this action have conferred and consent to this Stipulation, the relief
23   requested herein, and the following proposed order.
24
            NOW, THEREFORE, Plaintiff and Defendants hereby stipulate to, and request that the
25
     Court enter, an order further extending the deadlines for the exchange of Initial
26
     Disclosures, and filing of a Case Management Statement to January 25, 2022, and
27
                                                    -3-
28   STIPULATION AND ORDER FURTHER MODIFYING DEADLINES AND CONTINUING INITIAL
     CASE MANAGEMENT CONFERENCE (AS MODIFIED)           Case No. 4:20-cv-08419-KAW
      Case 4:20-cv-08419-KAW Document 52 Filed 09/10/21 Page 4 of 6




 1   continuing the Initial Case Management Conference to February 1, 2022 at 1:30 p.m.

 2

 3

 4

 5   DATED: September 2, 2021               GOMEZ LAW GROUP
 6
                                            By:    /s/ Alvin M. Gomez
 7                                                 Alvin M. Gomez (SBN: 137818)
                                                   amglawyers@yahoo.com
 8                                                 Frank Zeccola (SBN: 308875)
                                                   amglawyers@yahoo.com
 9
                                                   2725 Jefferson Street, Suite 7
10                                                 Carlsbad, CA 92008
                                                   Telephone: (858) 552-0000
11                                                 Facsimile: (760) 542-7761

12                                          ATTORNEYS FOR LARRY SNYDER, and on
                                            behalf of all unnamed Plaintiffs similarly situated
13

14   DATED: September 3, 2021               HOLLAND & KNIGHT LLP

15                                          By:     /s/ Bruce J. Zabarauskas
                                                   Bruce J. Zabarauskas (SBN: 248601)
16                                                 bruce.zabarauskas@hklaw.com
                                                   Jonathan B. Shoebotham (Pro Hac Vice)
17
                                                   jonathan.shoebotham@hklaw.com
18                                                 811 Main St., Suite 2500
                                                   Houston, Texas 77002
19                                                 Telephone: (713) 653-8668
                                                   Facsimile: (832) 397-8270
20

21                                                          and

22                                          SHOOK HARDY & BACON
                                                Diana A. Chang (SBN: 319714)
23                                              dchang@shb.com
                                                Penn Plaza, Suite 1600
24                                              Irvine, CA 92614
25                                              Telephone: (949) 475-1500
                                                Facsimile: (949) 475-0016
26

27
                                                  -4-
28   STIPULATION AND ORDER FURTHER MODIFYING DEADLINES AND CONTINUING INITIAL
     CASE MANAGEMENT CONFERENCE (AS MODIFIED)           Case No. 4:20-cv-08419-KAW
      Case 4:20-cv-08419-KAW Document 52 Filed 09/10/21 Page 5 of 6




 1                                     ATTORNEYS FOR SPECIALLY APPEARING
                                       DEFENDANT MONSANTO COMPANY
 2                                     (sued herein as DOE 1)
 3
     DATED: September 2, 2021          GORDON REES SCULLY MANSUKHANI, LLP
 4
                                       By:   /s/ Matthew P. Nugent_
 5                                           Matthew P. Nugent (SBN: 214844)
                                             mnugent@grsm.com
 6                                           P. Gerhardt Zacher (SBN: 043184)
                                             gzacher@grsm.com
 7
                                             Thomas J. Tobin (SBN: 187062)
 8                                           ttobin@grsm.com
                                             101 W. Broadway, Suite 2000
 9                                           San Diego, CA 92101
                                             Telephone: (619) 696-6700
10                                           Facsimile: (619) 696-7124
11
                                       ATTORNEYS FOR SPECIALLY APPEARING
12                                     DEFENDANT PBI-GORDON CORPORATION
                                       (sued herein as DOE 4)
13

14   DATED: September 2, 2021          LEWIS BRISBOIS BISGAARD &
15                                     SMITH LLP

16                                     By:    /s/ Pamela M. Ferguson
                                              Pamela M. Ferguson (SBN: 202587)
17                                            Pamela.Ferguson@lewisbrisbois.com
                                              333 Bush Street, Suite 1100,
18                                            San Francisco, CA 94104
19                                            Telephone: (415) 362-2580
                                              Facsimile: (415) 434-0882
20
                                       ATTORNEYS FOR SPECIALLY APPEARING
21                                     DEFENDANT THE DOW CHEMICAL
                                       COMPANY (sued herein as DOE 2)
22

23

24

25

26

27
                                             -5-
28   STIPULATION AND ORDER FURTHER MODIFYING DEADLINES AND CONTINUING INITIAL
     CASE MANAGEMENT CONFERENCE (AS MODIFIED)           Case No. 4:20-cv-08419-KAW
      Case 4:20-cv-08419-KAW Document 52 Filed 09/10/21 Page 6 of 6




 1   PURSUANT TO STIPULATION, IT IS SO ORDERED AS MODIFIED.
 2

 3                   10 2021
     DATE: September ___,
 4
                                           _________________________________
 5                                         Hon. Kandis A. Westmore
                                           United States Magistrate Judge
 6                                         Northern District of California
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                            -6-
28   STIPULATION AND ORDER FURTHER MODIFYING DEADLINES AND CONTINUING INITIAL
     CASE MANAGEMENT CONFERENCE (AS MODIFIED)           Case No. 4:20-cv-08419-KAW
